Citation Nr: 1115617	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether a Substantive Appeal regarding the effective date assigned for a total rating based on individual unemployability (TDIU) was timely filed. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk

INTRODUCTION

The Veteran served on active duty from January 1987 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which informed the Veteran that he had not filed a timely Substantive Appeal to an October 2004 rating decision.

The Veteran was afforded a Travel Board hearing in February 2011.  A transcript is of record.  

The  issue of whether clear and unmistakable error exists in the October 2002 RO rating decision has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Notice of an October 2004 rating decision which granted a TDIU from June 30, 2003, and an increased rating of 70 percent for posttraumatic stress disorder from June 30, 2003, was mailed on October 5, 2004.  

2.  The RO received the Veteran's Notice of Disagreement (NOD) with the effective date of the TDIU on September 30, 2005.  

3.  Subsequently, a Statement of the Case (SOC) was mailed on November 1, 2005, and the Veteran was advised that he had 60 days to submit a Substantive Appeal, or within one year of the letter notifying him of the initial decision which he had appealed.   

4.  On January 18, 2006, the RO received the Veteran's Substantive Appeal, more than 60 days after the November 1, 2005, notification of the SOC, and more than one year after the October 5, 2004 notice of the rating action.  No document which may be construed as a Substantive Appeal of this issue was received prior to January 18, 2006. 


CONCLUSION OF LAW

1.  The criteria for a timely filed Substantive Appeal have not been met.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305, 20.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined the Veteran did not submit a timely Substantive Appeal with regard to the October 2004 rating decision.  As such, the Board is declining jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  In this case, the Veteran was properly notified of the jurisdictional problem, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

An appeal to the Board is initiated by filing a timely NOD, and is perfected by filing a timely Substantive Appeal.  38 C.F.R. §§ 20.200, 20.202.  The Substantive Appeal may be set forth on a VA Form 9 (Appeal to the Board of Veteran's Appeals), or a predecessor form, or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the RO.  38 C.F.R. § 20.202.

To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  The Court of Appeals for Veterans Claims (Court) has held that, if the claimant fails to file a Substantive Appeal in a timely manner, he is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Service connection for a TDIU was granted in October 2004 with an effective date from June 30, 2003.  Notice of the rating decision was provided to the Veteran on October 5, 2004.  Following receipt of that notice, the Veteran submitted a NOD, which was timely received by the RO on September 30, 2005.  A SOC pertaining to his claim was issued on November 1, 2005.  In that notification letter, the Veteran and his representative were advised that he had 60 days to submit a Substantive Appeal (said period expired on January 2, 2006).

On January 18, 2006, the RO received a Substantive Appeal in which the Veteran indicated his intention to appeal the rating decision.  As such, the Veteran's Substantive Appeal was not received within 60 days of the November 1, 2005, SOC, or within one year of the October 5, 2004 rating decision.  Thus, the Substantive Appeal was not timely.  In addition, no document which may be construed as a Substantive Appeal of this issue was received by the RO prior to January 18, 2006.  

The Veteran contends that he submitted his Substantive Appeal to the Veterans Service Organization (VSO) on January 2, 2006.  He suggests that because he timely submitted his Substantive Appeal with the VSO, the Board should construe the notice to the VSO as satisfying the jurisdictional requirements of timely filing a Substantive Appeal.  He further asserts that in choosing not to simply fax the documents to the RO he detrimentally relied on the VSO's assurances that the Substantive Appeal would be considered timely.  The Board is sympathetic to the Veteran's arguments; however, filing with a VSO is not the equivalent of filing at the RO.  See generally, Smith v. West, 13 Vet. App. 525 (2000).

The RO wrote to the Veteran in February 2007 and informed him that his Substantive Appeal was not a timely appeal of the October 2004 rating decision.  

After review of all the evidence, the Board concludes that the Veteran's Substantive Appeal was not timely.  Specifically, the Veteran's Substantive Appeal was filed more than 60 days from the date that the RO mailed the SOC to him, and more than one year from the date the RO mailed notification of its rating decision to him.  He had until January 2, 2006, to perfect an appeal of the relevant issue or he could have filed an extension for good cause.  This did not occur, and therefore the Substantive Appeal is considered untimely.  In view of this conclusion, the Board has no jurisdiction to entertain the Veteran's request for appellate review of the earlier effective date from the October 2004 RO rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).

As noted the issue of whether clear and unmistakable error exists in the October 2002 RO rating decision has been raised by the Veteran's representative.  This issue is being referred to the RO and could provide an avenue for an earlier effective date.  


ORDER

The Substantive Appeal received at the AOJ on January 18, 2006, was not timely as to the effective date for a TDIU, and the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


